 Case 3:21-cr-00542-JLS Document 20 Filed 03/26/21 PageID.44 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                  CASE NO.: 21CR00542-JLS
11
                        Plaintiff,              ORDER GRANTING JOINT
12                                              MOTION TO (1) CONTINUE
13         v.                                   MOTIONS HEARING AND (2)
                                                EXCLUDE TIME UNDER THE
14
     SERGIO PEREZ-BRAVO,                        SPEEDY TRIAL ACT
15
16                       Defendant.
17
             IT IS HEREBY ORDERED that the parties’ joint motion to continue the
18
     motion hearing/trial-setting in the above-identified matter is granted. The motion
19
     hearing currently scheduled for April 2, 2021, at 1:30 p.m., is continued to May 7,
20
     2021, at 1:30 p.m. The Court excludes time under the Speedy Trial Act, 18 U.S.C.
21
     § 3161, because the ends of justice served by the continuance outweigh the best
22
     interest of the public and defendant in a speedy trial.
23
             IT IS SO ORDERED.
24
25
     Dated: March 26, 2021
26
27
28
